Case 4:08-cv-00451-ALM Document 663 Filed 08/13/19 Page 1 of 2 PageID #: 27679



                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                    §
TEXAS ADVANCED OPTOELECTRONIC
                                                    §
SOLUTIONS, INC.,
                                                    §
                       Plaintiff,                   §
                                                    §     CIV. NO. 4:08-CV-00451-ALM
       vs.                                          §
                                                    §
RENESAS ELECTRONICS AMERICA INC.,                   §
                                                    §
                       Defendant.
                                                    §


                   NOTICE OF APPEARANCE OF CLYDE M. SIEBMAN


       Request is made that Clyde M. Siebman, Siebman Forrest Burg & Smith, LLP, be served

electronically in this case and that his appearance as additional counsel for Defendant Renesas

Electronics America Inc., be noted.



Dated: August 13, 2019                Respectfully submitted,


                                      /s/ Clyde M. Siebman
                                      Clyde M. Siebman
                                      TX Bar No. 18341600
                                      SIEBMAN FORREST BURG & SMITH, L.L.P.
                                      Federal Courthouse Square
                                      300 N. Travis
                                      Sherman, TX 75090
                                      (903) 870-0070
                                      (903) 870-0066 Telefax
                                      clydesiebman@siebman.com

                                      Attorney for Defendant Renesas Electronics
                                      America Inc.
Case 4:08-cv-00451-ALM Document 663 Filed 08/13/19 Page 2 of 2 PageID #: 27680



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on August 13, 2019, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document through the

Court’s CM/ECF system under Local Rule CV-5(a)(3).

                                               /s/ Clyde M. Siebman
                                               Clyde M. Siebman
